Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0190444 to Thiel in view of WO-2017/165536 to Lafay et al.
As to claims 1-9, 11, and 21, Thiel discloses binders systems comprising 5 to about 65% (0021) of a first component of lignite derived from coal deposits (0016-0021) and polyol (0014, 0025), a second component comprising a polyisocyanate (0023), and a third component comprising an amine catalyst wherein the binder system is substantially free of formaldehyde or phenol (Abstract). The content of lignite overlaps the claimed amounts of silicate mineral, alumina, and humic acid.  Thiel discloses the addition of aggregates of sand that mainly comprises silica (0027-0028).  Still, the reference does not expressly disclose the amount of silica.
Lafay discloses compositions and methods of use thereof in sandcasting comprising ball clay sand, carbonaceous material, and other components known in sandcasting (Abstract) wherein the content of silica in the ball clay materials ranges from 30 to 60% by weight and a content of alumina ranges from 15 to 35% by weight (0017).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the ball clay of Lafay to the composition of Thiel to provide plasticity, workability, and/or strength to the molding medium (0016).  Further, the ball clay with the high content of silica helps to maintain integrity of a sand mold upon the application of forces during sandcasting (0016).
As to claim 10, Thiel in view of Lafay teach the amount of organic carbon present in a filler can be estimated by measuring the material’s loss-on-ignition and preferably the LOI is less than 25% by weight (0021, Lafay).
As to claims 12-13, Thiel discloses suitable polyols such as ethylene glycol wherein the content of ethylene glycol is 40% by mass with respect to the first mixture (0054).
As to claims 14-15, Thiel discloses 4,4-methylene diphenylmethane diisocyanate used in amounts that range from 30 to 65% by weight (0023-0024).
As to claims 16-19, Thiel discloses liquid or gaseous tertiary amine catalysts, such as 2- methoxypyridine in effective amounts that range from 0.2% to 80% by weight are used in the binder mixture (0002, 0030, 0047-0048).
As to claim 20, Thiel discloses polymerization of the components (Abstract).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763